Exhibit 10.2

NEITHER THIS WARRANT NOR THE SHARES ISSUABLE ON THE EXERCISE HEREOF HAS BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES
LAWS OF ANY STATE AND IS BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS.  NEITHER THIS WARRANT
NOR THE SHARES ISSUABLE ON THE EXERCISE HEREOF MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER SUCH SECURITIES LAWS, PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM.


COMMON STOCK PURCHASE WARRANT


To Purchase 50,000 Shares Of Common Stock Of


SEFE, INC.


This is to certify, that FOR VALUE RECEIVED,


Riverbend LLC
(the “Holder”)


is entitled to purchase, subject to the provisions of this Warrant from SEFE,
Inc. (the “Company”), a Nevada corporation, at any time up to an including the
expiration of five years after the date hereof (“Expiration Date”), up to fifty
thousand (50,000) shares of the Company’s common stock, (“Common Stock”) at a
purchase price per share of One Dollar and No Cents (US$1.00) in currency of the
United States of America.  The number of shares of Common Stock to be received
upon the exercise of this Warrant and the price to be paid for a share of Common
Stock may be adjusted from time to time as hereinafter set forth.  The shares of
the Common Stock deliverable upon such exercise, and as adjusted from time to
time, are hereinafter sometimes referred to as “Warrant Shares” and the exercise
price of a share of Common Stock in effect at any time and as adjusted from time
to time is hereinafter sometimes referred to as the “Exercise Price.”  This
Warrant represents the Warrants referred to in the securities purchase agreement
(the “Securities Purchase Agreement”) entered into between the Company and
Riverbend LLC effective as of June 11th, 2012.


1.  Exercise of Warrant.  This Warrant may be exercised in whole or in part at
any time and from time to time up to an including the Expiration Date.


If the date on which the Holder’s right to purchase Common Stock expires is a
day on which national banks in the United States of America are authorized by
law to close, then that right shall expire on the next succeeding day that is
not such a day. The Holder shall exercise all rights to purchase Common Stock by
presenting and surrendering this Warrant to the Company, at 4700 Sterling Dr,
Boulder, CO 80301, with the Purchase Form annexed hereto duly executed and
accompanied by payment of the Exercise Price for the number of shares specified
in such form.  If this Warrant should be exercised in part only, or if the
Company should exercise any of its Redemption Rights, the Company shall, upon
surrender of this Warrant for cancellation, execute and deliver a new Warrant
evidencing the right of the Holder to purchase the balance of the shares
purchasable hereunder.  Upon receipt by the Company of this Warrant, in proper
form for exercise, with the Purchase Form annexed hereto duly executed and
accompanied by payment of the Exercise Price for the number of shares specified
in such form, the Holder shall be deemed to be the holder of record of the
shares of Common Stock issuable upon such exercise, notwithstanding that
certificates representing such shares of Common Stock shall not then be actually
delivered to the Holder.  As soon as practicable after each exercise of this
Warrant, the Company will deliver the shares issuable upon such exercise to the
Holder.


 
-1-

--------------------------------------------------------------------------------

 

2. Relinquishment of Options.


(a)  The Warrantholder in lieu of purchasing the entire number of shares subject
to purchase hereunder, shall have the right to relinquish all or any part of the
then unexercised portion of this Warrant (to the extent then exercisable) for a
number of shares of Common Stock to be determined in accordance with the
following provisions of this clause (a):


(i)  The number of shares of Common Stock, if any, issuable pursuant to such
relinquishment shall be the number of such shares, rounded to the next greater
number of full shares, as shall be equal to the quotient obtained by dividing
(A) the Appreciated Value by (B) the current market price per share of Common
Stock specified in this Warrant;


(ii)  For the purpose of this clause (a), “Appreciated Value” means the excess
of (x) the current market value of the shares of Common Stock covered by the
option or the portion thereof to be relinquished over (y) the aggregate purchase
price for such shares specified in this Warrant;


(b)  Such right of relinquishment may be exercised only upon receipt by the
Company of a written notice of such relinquishment which shall be dated the date
of election to make such relinquishment; and that, for the purposes of this
Warrant, such date of election shall be deemed to be the date when such notice
is sent by registered or certified mail, or when receipt is acknowledged by the
Company, if mailed by other than registered or certified mail or if delivered by
hand or by any telegraphic communications equipment of the sender or otherwise
delivered; provided, that, in the event the method just described for
determining such date of election shall not be or remain consistent with the
provisions of Section 16(b) of the Exchange Act or the rules and regulations
adopted by the Commission thereunder, as presently existing or as may be
hereafter amended, which regulations exempt from the operation of Section 16(b)
of the Exchange Act in whole or in part any such relinquishment transaction,
then such date of election shall be determined by such other method consistent
with Section 16(b) of the Exchange Act or the rules and regulations thereunder
as the Company shall in its discretion select and apply;


(c)  The “current market value” of a share of Common Stock on a particular date
shall be deemed to be its fair market value on that date as determined in
accordance with Paragraph 4; and


(d)  The Warrant, or any portion thereof, may be relinquished only to the extent
that (A) it is exercisable on the date written notice of relinquishment is
received by the Company, (B) the Holder pays, or makes provision satisfactory to
the Company for the payment of, any taxes which the Company is obligated to
collect with respect to such relinquishment.


(e)  If a Warrant is relinquished, such Warrant shall be deemed to have been
exercised to the extent of the number of shares of Common Stock covered by the
Warrant or part thereof which is relinquished, and no further Warrants will be
issued covering such shares of Common Stock.


3.  Issuance and Delivery of Shares.  The Company hereby represents warrants and
agrees that at all times there shall be reserved for issuance and delivered to
the Holder the number of shares of Common Stock as shall be required for
issuance or delivery upon exercise of this Warrant.


 
-2-

--------------------------------------------------------------------------------

 

       4.  Fractional Shares. No fractional shares or script representing
fractional shares shall be issued upon the exercise of this Option. With respect
to any fraction of a share called for upon any exercise hereof, the Company
shall pay to the Holder an amount in cash equal to such fraction multiplied by
the current market value of such fractional share, determined as follows:


(a)  If the Common Stock is listed on a national securities exchange or admitted
to unlisted trading privileges on such exchange, the current value shall be the
last reported sales price of the Common Stock on such exchange on the last
business day prior to the date of exercise of this Option or if no such sale is
made on such day, the average of the closing bid and asked prices for such day
on such exchange; or


(b)  If the Common Stock is not so listed or admitted to unlisted trading
privileges, the current value shall be the mean of the last reported bid and
asked prices reported by the National Association of Securities Dealers
Automated Quotation System (“NASDAQ”), or if not so quoted on NASDAQ then by the
National Quotation Bureau, LLC, New York, New York, on the last business day
prior to the date of the exercise of this Warrant; or


(c)  If the Common Stock is not so listed or admitted to unlisted trading
privileges and bid and asked prices are not so reported, the current value shall
be an amount, not less than book value, determined in such reasonable manner as
may be prescribed by the Company’s board of directors, and supported by the
written fairness opinion of an independent, nationally-recognized stock
valuation expert.


5.  Transfer, Assignment or Loss of Warrant.


(a)  The Holder may assign this Warrant, in whole or in part, or any interest
herein. This Warrant and the Warrant Shares have not been filed or registered
with the United States Securities and Exchange Commission or with the securities
regulatory authority of any state.  This Warrant and the Warrant Shares are
subject to restrictions imposed by federal and state securities laws and
regulations on transferability and resale, and may not be transferred assigned
or resold except as permitted under the Securities Act of 1933, as amended (the
“Act”), and the applicable state securities laws, pursuant to registration
thereunder or exemption therefrom. Upon receipt by the Company of evidence
satisfactory to it that this Warrant or any portion hereof, has been legally and
validly transferred or assigned, the Company will, at the request of the Holder,
upon presentation and surrender hereof to the Company or at the office of its
stock transfer agent, if any, exchange this Warrant for one or more Warrants, in
such denominations as the Holder shall specify, registered in such name or names
as the Holder shall designate. If, at the time of such transfer or assignment,
this Warrant has not been registered under the Act, then each such transferee
and assignee shall furnish the Company with evidence satisfactory to it that
such transferee or assignee is acquiring such Warrant for his, her or its own
account, for investment purposes, and not with a view towards a distribution
thereof or of the Warrant Shares issuable upon its exercise.  The term
“Warrant,” as used herein, includes any Warrants issued in substitution for or
replacement of this Warrant, or into which this Warrant may be divided or
exchanged.


(b)  Upon receipt by the Company of evidence satisfactory to it of the loss,
theft, destruction or mutilation of this Warrant, and in the case of loss, theft
or destruction of reasonably satisfactory indemnification, and upon surrender
and cancellation of this Warrant in the case of mutilation, the Company will
execute and deliver a new Warrant of like tenor and date. Any such new Warrant
executed and delivered shall constitute an additional contractual obligation on
the part of the Company, whether or not this Warrant so lost, stolen, destroyed
or mutilated shall be at any time enforceable by anyone.


(c)  The Company may cause any legend required under the Act and applicable
state securities laws, or advisable in the opinion of its legal counsel, to be
set forth on each Warrant.


6.  Rights of the Holder.  The Holder shall not, by virtue hereof, be entitled
to any rights of a shareholder in the Company, either at law or equity, and the
rights of the Holder as the Holder of this Warrant are limited to those
expressed in this Warrant and the Securities Purchase Agreement.


 
-3-

--------------------------------------------------------------------------------

 
 
7.  Anti-Dilution Provisions. So long as this Warrant is outstanding and not
fully exercised, the Company shall not, without the prior consent of the Holder,
issue or sell (i) any Common Stock without consideration or for a consideration
per share less than its fair market value determined immediately prior to its
issuance, or (ii) issue or sell any warrant, option, right, contract, call, or
other security or instrument granting the holder thereof the right to acquire
Common Stock without consideration or for a consideration per share less than
such Common Stock’s fair market value determined immediately prior to its
issuance.  For the purpose of this Paragraph 7, the Common Stock’s fair market
value shall be determined as provided in Paragraph 4 hereof, on a fully-diluted
basis, assuming the exercise of all Options and other outstanding rights to
acquire Common Stock.


8.  Intentionally left blank.


9.  Officer’s Certificate.  Whenever the Company shall determine the fair market
value of the Common Stock pursuant to Paragraph 4 hereof, the Company shall
forthwith file in the custody of its secretary at its principal office, with its
stock transfer agent and with the Holder, an officer’s certificate showing the
such fair market value and the date as of which it was determined, and setting
forth in reasonable detail the facts requiring such determination and the facts,
assumptions, methodology and calculations employed in determining such
value.  The Company shall forthwith deliver a copy of each such officer’s
certificate to the Holder, and the Company shall make all such officer’s
certificates available at all reasonable times for inspection by and copying by
the Holder.


10.  Notices to Warrantholders.  So long as this Warrant shall be outstanding
and any portion of it shall be unexercised, (i) if the Company shall pay any
dividend or make any distribution upon the Common Stock or (ii) if the Company
shall offer to the holders of Common Stock for subscription or purchase by them
any shares of stock of any class or any other rights or (iii) if any capital
reorganization of the Company, reclassification of the Company’s capital stock,
consolidation or merger of the Company with or into another corporation, sale,
lease or transfer of all or substantially all of the Company’s property and
assets to another corporation, or voluntary or involuntary dissolution,
liquidation or winding up of the Company shall be effected, then in any such
case, the Company shall cause to be delivered to the Holder, at least ten days
prior to the date specified in (x) or (y) below, as the case may be, a notice
containing a brief description of the proposed action and stating the date on
which (x) a record is to be taken for the purpose of such dividend, distribution
or rights, or (y) such reclassification, reorganization, consolidation, merger,
conveyance, lease, dissolution, liquidation or winding up is to take place and
the date, if any is to be fixed, as of which the holders of record of Common
Stock shall be entitled to exchange their shares of Common Stock for securities
or other property deliverable upon such reclassification, reorganization,
consolidation, merger, conveyance, dissolution, liquidation or winding up.


11.  Reclassification, Reorganization or Merger.  In case of any
reclassification, capital reorganization or other change of outstanding shares
of Common Stock of the Company (other than a change in par value, or from par
value to no par value, or from no par value to par value, or as a result of an
issuance of Common Stock by way of dividend or other distribution or of a
subdivision or combination), or in case of any consolidation or merger of the
Company with or into another corporation (other than a merger with a subsidiary
in which merger the Company is the continuing corporation and which does not
result in any reclassification, capital reorganization or other change of
outstanding shares of Common Stock of the class issuable upon exercise of this
Warrant) or in case of any sale or conveyance to another corporation of the
property of the Company as an entirety or substantially as an entirety, the
Company shall cause effective provision to be made so that the Holder shall have
the right thereafter, by exercising this Warrant, to purchase the kind and
amount of shares of stock and other securities and property receivable upon such
classification, capital reorganization or other change, consolidation, merger,
sale or conveyance.  Any such provision shall include provision for adjustments
which shall be as nearly equivalent as may be practicable to the adjustments
provided for in this Warrant. The foregoing provisions of this Paragraph 10
shall similarly apply to successive reclassifications, capital reorganizations
and changes of shares of Common Stock and to successive consolidations, mergers,
sales or conveyances. In the event that in any such capital reorganization or
reclassification, consolidation, merger, sale or conveyance, additional shares
of Common Stock shall be issued in exchange, conversion, substitution or
payment, in whole or in part, for or of a security of the Company other than
Common Stock, any such issue shall be treated as an issue of Common Stock
covered by the provisions of 6 hereof with the amount of the consideration
received upon the issue thereof being determined by the Company’s board of
directors, such determination to be final and binding on the Holder.

 
-4-

--------------------------------------------------------------------------------

 

12.  Spin-Offs.  In the event the Company spins-off a subsidiary by distributing
to the Company’s stockholders as a dividend or otherwise the stock of the
subsidiary, the Company shall reserve for the life of the Warrant shares of the
subsidiary to be delivered to the holders of the Warrants upon exercise to the
same extent as if they were owners of record of the Warrant Shares on the record
date for payment of the shares of the subsidiary.


13.  Miscellaneous.  All notices given under this Warrant shall be in writing,
addressed to the parties as set forth below,  and shall be effective on the
earliest of (i) the date received, or (ii) if given by facsimile transmittal on
the date given if transmitted before 5:00 p.m. the recipients time, otherwise
it is effective the next day, or (iii) on the second business day after delivery
to a major international air delivery or air courier service (such as Federal
Express or Network Couriers):


If to the Holder:
Riverbend LLC
319 W Hastings Rd B101
Spokane, WA 99218
Attention: Craig Goodman, CEO
Facsimile No. (509)-747-6865


With a copy (that does not constitute
notice) to:
Sonfield & Sonfield
Attorneys at Law
770 Post Oak Lane
Houston, Texas 77056
Attention:  Robert L. Sonfield, Jr.
Facsimile No. (713) 877-1547


If to the Company:
SEFE, Inc.
4700 Sterling Drive
Boulder, CO 80301
Attention: Donald C. Johnston, CEO
Facsimile No. (480) 718-8302


With a copy (that does not constitute
notice) to:


 
-5-

--------------------------------------------------------------------------------

 

14.  This Warrant is binding on and, except for the limitations on transfer and
assignment contained in Paragraph 4, shall inure to the benefit of the
successors in interest of the Company and the Holder, respectively.


15.  This Warrant shall be governed by and interpreted in accordance with the
laws of the State of Nevada. The parties agree that the courts of the State of
Washington, sitting in the City of Spokane, shall have exclusive jurisdiction
and venue for the adjudication of any civil action between them arising out of
relating to this Agreement, and hereby irrevocably consent to such jurisdiction
and venue.








Dated as of June 11th, 2012.


ATTEST:
___________________________
__________________, Director
SEFE, Inc.




By ______________________________________
        Donald C. Johnston, Chief Executive Officer


 
-6-

--------------------------------------------------------------------------------

 
 
PURCHASE FORM




Date: ____________________


TO: _____________________
c/o ______________________


The undersigned hereby irrevocably elects to exercise the within Warrant to the
extent of purchasing ___________ shares of Common Stock, and hereby makes
payment of US$_____________ in payment of the Exercise Price thereof.
_________________________


INSTRUCTIONS FOR REGISTRATION OF STOCK




Name: ___________________________________________________________


Address: _________________________________________________________


City, State, Zip Code: ______________________________________________










Signature: ________________________________________________________